DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10 September 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no copy provided of the cited unpublished foreign patent applications.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "180" and "280" have both been used to designate the first motor winding.  By way of contrast the associated respective lead wires 185 and 285 of the “first motor winding” and “second motor winding” are depicted on opposite . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On the last line of page 13 to the fourth line of page 14, the specification appears to have inadvertently included some communication regarding the drafting of the application.  Such comments do not belong in the detailed description of the invention and should be omitted.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
The structure of these elements is deemed to cover both hardware circuits and software for performing the claimed functions, consistent with the written description (pg. 15, line 24 – pg. 16, line 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 1 recites:
A rotation detection device comprising: 
a sensor section configured to detect a rotation of a motor and to output first rotation information that includes a rotation angle of the motor within one 5rotation of the motor and second rotation information that includes a number of rotations of the motor; and 
a control section including: 
a signal acquirer configured to acquire the first rotation information and the second rotation information from the sensor 10section; 
an absolute angle calculator configured to calculate an absolute angle indicative of a rotation amount from a reference position based on the first rotation information and the second rotation information; 
an abnormality determiner configured to determine an 15abnormality in a calculation of the absolute angle; and 
a communicator configured to transmit and receive absolute angle information for the absolute angle, wherein 
the absolute angle calculator, in response to the abnormality in the calculation of the absolute angle, is further configured to use a pre-abnormality 20value of the absolute angle to calculate the absolute angle, the pre-abnormality value of the absolute angle being calculated before the abnormality in the calculation of the absolute angle occurs, and wherein 
the absolute angle calculator is further configured to recover from the abnormality in the calculation of the absolute angle after calculating a 25recovery-time absolute angle and to resume normal absolute angle calculation.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The function of the absolute angle calculator is mathematical, because the absolute angle is calculated using mathematical equations operating on first and second 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: a sensor section configured to detect a rotation of a motor and to output first rotation information that includes a rotation angle of the motor within one 5rotation of the motor and second rotation information that includes a number of rotations of the motor; and a control section including: a signal acquirer configured to acquire the first rotation information and the second rotation information from the sensor 10section; and a communicator configured to transmit and receive absolute angle information for the absolute angle.  
The sensor section is simply a tool for insignificant extra-solution data gathering activity, so it does not add a practical application.  The control section amounts to a computing device for implementing the abstract idea and including the input/output functionality of the signal acquirer and communicator.  Implementation of an abstract idea by means of a computer is not a practical application, and neither is basic communication of data, which falls within the ordinary capabilities of a computing device.  The signal acquirer and communicator functions amount to further functions of extra-solution data gathering and/or output of results.

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, the additional limitations are directed to insignificant extra-solution data gathering, computer implementation of the abstract idea, and insignificant extra-solution output of data results.  The sensor section is consistent with known measurement devices routinely used in the art.  For example, Fujita et al. (US PGPub 20150239501), Mikamo (US PGPub 20160288823), Mitsuhara (US PGPub 20100094507), and Asada (US PGPub 20040188172) have sensor sections providing the necessary outputs.  The control section is understood to be a computing device for implementing the abstract idea and standard input/output functions of a computing device in the form of the signal acquirer and communicator.  Therefore, claim 1 as a whole does not amount to significantly more than a patent ineligible abstract idea.
Claim 2 recites the sensor section and the control section are combined as a system, and wherein the rotation detection device includes at least two sensor section and control section systems, and wherein the absolute angle is designated either as a subject system absolute angle when the absolute angle is calculated by a subject system, or an other system absolute angle when the absolute angle is calculated by another system other than the subject system, and wherein the absolute angle calculator, in response to the abnormality in the calculation of the absolute angle, is further configured to either use the pre-abnormality value of the absolute angle to calculate the absolute angle or use the other system absolute angle to calculate the absolute angle.
The further limitations on the absolute angle are simply directed to how the absolute angle is “designated,”  which is a mental process of categorization and which information is used in absolute angle calculation, which does not alter the fact that the absolute angle calculation is a patent ineligible mathematical calculation.
Under Step 2A, the use of two sensor section and control section systems is essentially duplication of parts at the level of generality with which it is recited, as there is not information provided to distinguish the “other system” from the “subject system.”  Thus, the use of two systems does not amount to a practical application for the same reasons the sensor system and control system of claim 1 do not amount to a practical application.
Under Step 2B, the use of two sensor section and control section systems does not amount to significantly more than the abstract idea because the additional sensor section and control section amounts to mere duplication of parts, which does not add significantly beyond the data gathering and implementation by computer of the additional limitations of claim 1.   Therefore, claim 2 as a whole does not amount to significantly more than a patent ineligible abstract idea.
Claims 3, 4, 6, and 7 simply further recite which pieces of data are used to calculate absolute angle values.  This is merely further description of the abstract calculation of claim 1 and does not add anything beyond the abstract idea itself.
Claim 5 simply indicates which data is used as the recovery-time absolute angle, which is a simple selection that could be a mental process.  Furthermore, as noted 
Claim 8 is directed to an “electric power steering apparatus” that includes “a motor for outputting a steering torque for a steering operation of vehicle” and a rotation detection device defined in the same way as that of claim 1.  Thus, the rotation detection device recites an abstract idea without a practical application or significantly more for the same reasons provided above with respect to claim 1.  The only further additional limitation to consider is the motor.
At Step 2A, the function of the motor may hint at a potential practical application for the abstract idea, but it is not sufficiently tied to that abstract algorithm of the rotation detection device to clearly recite any practical application.  Rather, the limitation is a mere field of use limitation that generally links the invention to a technological endeavor without indicating how it is applied in that field.  
At Step 2Bm the motor does not add significantly more than the abstract idea, because it is a field of use limitation and does not add anything beyond what is routine and conventional in the art.  For example, all of Fujita, Mikamo, Mitsuhara, and Asada disclose such a motor.  Therefore, claim 8 as a whole does not amount to significantly more than a patent ineligible abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US PGPub 20150239501 – cited in IDS) in view of Hara et al. (US PGPub 20080078608) and Suzuki (US PGPub 20040193344).

Regarding claim 1, Fujita discloses a rotation detection device comprising: 
a sensor section (25, Fig. 2 and [0059]) configured to detect a rotation of a motor and to output first rotation information that includes a rotation angle of the motor within one 5rotation of the motor (first rotational information … rotational angle, [0012]; rotational angle m of the motor, [0061]) and second rotation information that includes a number of rotations of the motor ([0063]); and 
a control section (50, Fig. 1) including: 
a signal acquirer (controller 50, Fig. 1) configured to acquire the first rotation information and the second rotation information from the sensor 10section (controller 50 obtains the rotational angle m of the motor 80 and the rotation number N form the rotational angle detecting device 21, [0074]); as noted in the interpretation under 112(f), since the structure of the signal acquirer may be fully implemented as software, the mere existence of the claimed functionality in the context of a computing device is sufficient to show its presence
controller 50, Fig. 1) configured to calculate an absolute angle indicative of a rotation amount from a reference position based on the first rotation information and the second rotation information (controller 50 learns an absolute angle of the steering wheel 91, [0076]); 
an abnormality determiner configured to determine an 15abnormality in a calculation of the absolute angle (abnormality in calculating the rotation number N can be detected by comparing the values counted by the second calculator with a calculation result of the rotational angle m when the ignition switch 60 is turned on, [0095]; abnormality in calculating the rotation number N can be detected by comparing the calculation result of the rotational angle m by the controller 50 and the value associated with the rotation number N, [0157]); and 
wherein the absolute angle calculator is further configured to recover from the abnormality in the calculation of the absolute angle after calculating a 25recovery-time absolute angle and to resume normal absolute angle calculation (when the ignition switch 60 is turned on again, the steering angle st can be calculated using the neutral position of the steering wheel 91 stored in the controller 50 along with the rotational information, [0078]).
Fujita does not necessarily disclose that the control section includes a communicator configured to transmit and receive absolute angle information for the absolute angle, and that the absolute angle calculator, in response to the abnormality in the calculation of the absolute angle, is further configured to use a pre-abnormality 20value of the absolute angle to calculate the absolute angle, the pre-abnormality value of 
Hara teaches to use, in response to an abnormality, a pre-abnormality 20value of a steering angle, the pre-abnormality value of the angle being calculated before the abnormality in the calculation occurs (when the steering angle detection part detects an occurrence of an abnormality, a control is continued based on a steering angle information immediately before the occurrence of the abnormality and an angle signal, Abstract).  Applying this abnormality response to the absolute angle of Fujita would aid in continuing to obtain a steering angle even during abnormality of sensor, which would help continuous steering control.
Suzuki discloses mutual sharing of information between two control sections (ECU 310 and ECU 320, [0043]), where the information includes rotation angles for steering motors.  In the context of Fujita transmitting and receiving absolute angle information in this manner would aid in motor control and help protect the system against abnormality.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was effectively filed to modify Fujita such that the control section includes a communicator configured to transmit and receive absolute angle information for the absolute angle, and that the absolute angle calculator, in response to the abnormality in the calculation of the absolute angle, is further configured to use a pre-abnormality 20value of the absolute angle to calculate the absolute angle, the pre-abnormality value of the absolute angle being calculated before the abnormality in the calculation of the absolute angle occurs.  One would have been 

Regarding claim 2, the combination of Fujita, Hara, and Suzuki makes obvious the rotation detection device of claim 1, wherein the sensor section and the control section are combined as a system (Fujita, Fig. 2).  The sensor section and control section as defined in claim 1 are inherently “combined as a system” because they are both part of the rotation detection device.  
and wherein the absolute angle calculator, in response to the abnormality in the calculation of the absolute angle, is further configured to either use the pre-abnormality value of the absolute angle to calculate the absolute angle (Hara, Abstract) or use the other system absolute angle to calculate the absolute angle.  Irrespective of the presence of an “other system” the alternative form of the limitation is met by the combination with respect to claim 1, as use of the pre-abnormality value was addressed in light of Hara.
The combination does not necessarily teach that the rotation detection device includes at least two sensor section and control section systems, and wherein the absolute angle is designated either as a subject system absolute angle when the absolute angle is calculated by a subject system, or an other system absolute angle when the absolute angle is calculated by another system other than the subject system.

Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the rotation detection device includes at least two sensor section and control section systems, and wherein the absolute angle is designated either as a subject system absolute angle when the absolute angle is calculated by a subject system, or an other system absolute angle when the absolute angle is calculated by another system other than the subject system.  One would have been motivated to use two sensor section and control section systems to provide the absolute angle to aid in motor control even in the case of abnormality of a rotation detection system.

Regarding claim 3, the combination of Fujita, Hara, and Suzuki makes obvious the rotation detection device of claim 2, wherein the absolute angle calculator is further configured to calculate the recovery-time absolute angle based on (i) the pre-abnormality absolute angle of the subject system (when the ignition switch 60 is turned on again, the steering angle st can be calculated using the neutral position of the steering wheel 91 stored in the controller 50 along with the rotational information, Fujita, [0078]).

However, Suzuki indicates that the computed rotation angles for the subject system and other system will be equal when there is no abnormality ([0043]).  For this reason, it would have been obvious to a person of ordinary skill to use the recovery-time absolute angle from whichever system is functioning normally, which system could arbitrarily be considered the “other” system.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination to include calculating the recovery-time based on a difference between the pre-abnormality absolute angle of the other system and the recovery-time absolute angle of the other system.  One would have been motivated to use the recovery-time absolute angle of the other system for greater reliability when only the subject system is abnormal.

Regarding claim 4, the combination of Fujita, Hara, and Suzuki makes obvious the rotation detection device of claim 2, wherein the absolute angle calculator is further configured to calculate the recovery-time absolute angle based on (i) the pre-abnormality absolute angle of the subject system, and (iii) a difference between the pre-abnormality rotation angle of the subject system and the recovery-time rotation angle of the subject system  (when the ignition switch 60 is turned on again, the steering angle st can be calculated using the neutral position of the steering wheel 91 stored in the controller 50 along with the rotational information, Fujita, [0078]).  A person of ordinary skill in the art would readily understand that it is the change in angle from the neutral position that gives the absolute angle, so the calculation is inherently based on a difference between the pre-abnormality angle and the recovery-time angle.
The combination does not necessarily teach to calculate the recovery-time based on a difference between the pre-abnormality absolute angle of the other system and the recovery-time absolute angle of the other system. 
However, Suzuki indicates that the computed rotation angles for the subject system and other system will be equal when there is no abnormality ([0043]).  For this reason, it would have been obvious to a person of ordinary skill to use the recovery-time absolute angle from whichever system is functioning normally, which system could arbitrarily be considered the “other” system.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination to include calculating the recovery-time based on a difference between the pre-abnormality absolute angle of the other system and the recovery-time absolute angle of the other system.  One would have been motivated to use the recovery-time absolute angle of the other system for greater reliability when only the subject system is abnormal.

Regarding claim 5, the combination of Fujita, Hara, and Suzuki makes obvious the rotation detection device of claim 2.  The combination does not necessarily teach 
However, Suzuki indicates that the computed rotation angles for the subject system and other system will be equal when there is no abnormality ([0043]).  For this reason, it would have been obvious to a person of ordinary skill to use the recovery-time absolute angle from whichever system is functioning normally, which system could arbitrarily be considered the “other” system.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination such that the absolute angle calculator is further configured to use the recovery-time absolute angle of the other system as the recovery-time absolute angle.  One would have been motivated to use the recovery-time absolute angle of the other system for greater reliability when only the subject system is abnormal.

Regarding claim 6, the combination of Fujita, Hara, and Suzuki makes obvious the rotation detection device of claim 1, wherein the absolute angle calculator is further configured to calculate the recovery-time absolute angle based on (i) the pre-abnormality absolute angle of the subject system (when the ignition switch 60 is turned on again, the steering angle st can be calculated using the neutral position of the steering wheel 91 stored in the controller 50 along with the rotational information, Fujita, [0078]).  A person of ordinary skill in the art would readily understand that it is the change in angle from the neutral position that gives the absolute angle, so the calculation is inherently based on a difference between the pre-abnormality angle and the recovery-time angle.

Regarding claim 7, the combination of Fujita, Hara, and Suzuki makes obvious the rotation detection device of claim 1, wherein the absolute angle calculator is further configured to calculate the absolute angle based on the first rotation information and the second rotation information in a first calculation (controller 50 learns a neutral position of the steering wheel 91, based on, for example the steering angle …. learns an absolute angle, [0076]), and 
wherein the absolute angle calculator is further configured to calculate the absolute angle based on the absolute angle in the first calculation and the first rotation information in subsequent calculations (controller 50 stores the neutral position calculated … steering angle can be calculated using the neutral position, [0078]), the subsequent calculations subsequent to the first calculation, and 
wherein the absolute angle calculator is further configured to use the absolute angle calculated based on the first rotation information and the second rotation information as the recovery-time absolute angle (Fujita, [0078]).

Regarding claim 8, Fujita discloses an electric power steering apparatus comprising:
 a rotation detection device (101, Fig. 2); and 
motor 80 outputs an assistance torque to assist steering of the steering wheel 91, [0044]), 
wherein the rotation detection device includes: 
a sensor section (25, Fig. 2 and [0059]) configured to detect a rotation of the motor and to output first rotation information that includes a rotation angle of the motor in one 5rotation of the motor (first rotational information … rotational angle, [0012]; rotational angle m of the motor, [0061]) and second rotation information that includes a number of rotations of the motor ([0063]); and 
a control section (50, Fig. 1) including: 
a signal acquirer (controller 50, Fig. 1) configured to acquire the first rotation information and the second rotation information from the sensor 10section (controller 50 obtains the rotational angle m of the motor 80 and the rotation number N form the rotational angle detecting device 21, [0074]); as noted in the interpretation under 112(f), since the structure of the signal acquirer may be fully implemented as software, the mere existence of the claimed functionality in the context of a computing device is sufficient to show its presence
an absolute angle calculator (controller 50, Fig. 1) configured to calculate an absolute angle indicative of a rotation amount from a reference position based on the first rotation information and the second rotation information (controller 50 learns an absolute angle of the steering wheel 91, [0076]); 
an abnormality determiner configured to determine an 15abnormality in a calculation of the absolute angle (abnormality in calculating the rotation number N can be detected by comparing the values counted by the second calculator with a calculation result of the rotational angle m when the ignition switch 60 is turned on, [0095]; abnormality in calculating the rotation number N can be detected by comparing the calculation result of the rotational angle m by the controller 50 and the value associated with the rotation number N, [0157]); and 
wherein the absolute angle calculator is further configured to recover from the abnormality in the calculation of the absolute angle after calculating a 25recovery-time absolute angle and to resume normal absolute angle calculation (when the ignition switch 60 is turned on again, the steering angle st can be calculated using the neutral position of the steering wheel 91 stored in the controller 50 along with the rotational information, [0078]).
Fujita does not necessarily disclose that the control section includes a communicator configured to transmit and receive absolute angle information for the absolute angle, and that the absolute angle calculator, in response to the abnormality in the calculation of the absolute angle, is further configured to use a pre-abnormality 20value of the absolute angle to calculate the absolute angle, the pre-abnormality value of the absolute angle being calculated before the abnormality in the calculation of the absolute angle occurs. 
Hara teaches to use, in response to an abnormality, a pre-abnormality 20value of a steering angle, the pre-abnormality value of the angle being calculated before the abnormality in the calculation occurs (when the steering angle detection part detects an occurrence of an abnormality, a control is continued based on a steering angle information immediately before the occurrence of the abnormality and an angle signal, 
Suzuki discloses mutual sharing of information between two control sections (ECU 310 and ECU 320, [0043]), where the information includes rotation angles for steering motors.  In the context of Fujita transmitting and receiving absolute angle information in this manner would aid in motor control and help protect the system against abnormality.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was effectively filed to modify Fujita such that the control section includes a communicator configured to transmit and receive absolute angle information for the absolute angle, and that the absolute angle calculator, in response to the abnormality in the calculation of the absolute angle, is further configured to use a pre-abnormality 20value of the absolute angle to calculate the absolute angle, the pre-abnormality value of the absolute angle being calculated before the abnormality in the calculation of the absolute angle occurs.  One would have been motivated to include the communicator to aid in motor control even in the case of abnormality of a rotation detection system.  One would have been motivated to use a pre-abnormality value of an angle in the case of abnormality to provide a useful estimate of angle that would aid in continuous steering control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864